781 N.W.2d 307 (2010)
Thomas JANSON, Plaintiff-Appellee,
v.
SAJEWSKI FUNERAL HOME, INC., Defendant-Appellant.
Docket No. 140071. COA No. 284607.
Supreme Court of Michigan.
May 11, 2010.

Order
On order of the Chief Justice, the motion by defendant-appellant for extension to May 7, 2010 of the time for filing its brief and appendix is considered, and it is GRANTED. The motion by the Michigan Association for Justice for leave to file a brief amicus curiae in this case is considered, and it is GRANTED.